DETAILED ACTION
The preliminary amendment filed November 16, 2021 has been entered.  Claims 2-21 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The following information disclosure statements are being considered by the examiner: the IDS’s filed 11/17/2021. Nevertheless, it is impractical for the examiner to review the cited references thoroughly due to the number of references disclosed in the case. By initialing each of the disclosures on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made of the cited references, except for those documents cited by the examiner on PTO-892.  Further, examiner notes: Applicant's duty to disclose information material to patentability is not satisfied by presenting the examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chem. Co., 722 F.2d 1556, 1573, 200 USPQ 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Patent applicant has a duty not only to disclose pertinent prior art references, but also to make the disclosure in such way as to avoid "burying" a material reference within a large number of less material references. See Golden Valley Microwave Food Inc. v. Weaver Popcorn Co., 837 F. Supp. 1444, 1447, 24 U.S.P.Q.2d (BNA) 1801 (N.D. Ind. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260, 272 (S.D. FIa. 1972).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2010/0049157 to Fangrow (Fangrow).
Regarding claim 2, Fangrow discloses a vial adaptor (title/abstract) configured to couple with a vial, the vial adaptor (2100) comprising: a connection interface (2140); an access channel (2145) being in fluid communication with the connector interface; a regulator channel (the channel formed within wall 2148; see Figs. 55-56; the channel houses the valve 2250 which serves to regulate pressure/flow in the channel); and a valve (2250) being positioned within the regulator channel (Figs. 55-56) and having a concave side and a convex side in the closed position ([0325]), the valve being configured to permit passage of fluid through the valve in a first direction from the concave side toward the convex side ([0325]) and to inhibit passage of fluid through the valve in a second direct from the convex side toward the concave side ([0325]).  
Regarding claim 3, Fangrow discloses a first cracking pressure being configured to transition the valve from the closed position towards the open position and to permit fluid flow through the valve in a first direction ([0325]), and a second cracking pressure being configured to transition the valve from the closed position towards the open position and to permit fluid flow through the valve in a second direction ([0325]), wherein the first cracking pressure is less than the second cracking pressure ([0325]).
Regarding claim 4, Fangrow discloses the valve is configured to permit fluid flow through the valve in the second direction when the vial adaptor is coupled to the vial and when sufficient fluid is introduced into the vial through the access channel such that a pressure within the vial is greater than the second cracking pressure ([0325]).
Regarding claim 5, Fangrow discloses the valve is configured to permit fluid flow through the valve in the first direction when the vial adaptor is coupled to the vial and when sufficient fluid is withdrawn from the vial though the access channel such that a pressure within the vial is less than the first cracking pressure ([0325]).
Regarding claim 6, Fangrow discloses the second cracking pressure is substantially higher than the first cracking pressure ([0325]).
Regarding claim 7, Fangrow discloses the valve comprises a domed valve (Figs. 55-56).
Regarding claim 8, Fangrow discloses the convex side of the valve is in fluid communication with the vial when the valve is in the closed position and when the vial adaptor is coupled to the vial ([0325]).
Regarding claim 9, Fangrow discloses the valve further comprises one or more slits (2254; see [0315]) configured to permit the domed valve to transition between the open position and the closed position.
Regarding claim 10, Fangrow discloses the one or more slits bias the domed valve towards the closed position ([0325]; the valve is biased closed until the cracking pressure is overcome).
Regarding claim 11, Fangrow discloses the valve comprises an annular flange (visible around the dome of the valve in Figs. 55-56) configured to engage a portion of the regulator channel.
Regarding claim 12, Fangrow discloses the valve is fixed in the regulator channel (Figs. 55-56).
Regarding claim 13, Fangrow discloses the regulator channel comprises one or more fitted channels configured to engage the valve ([0324]).
Regarding claim 14, Fangrow discloses the convex side of the valve is opposite the concave side (Figs. 55-56).
Regarding claim 15, Fangrow discloses a filter (991) configured to be in communication with the regulator channel ([0226]), the filter being configured to filter fluid passing through the regulator channel and to inhibit the passage of at least one of liquid or microbials past the filter ([0226]).
Regarding claim 16, Fangrow discloses the filter in communication with the concave side of the valve when the valve is closed (when the filter is combined with the valve of Figs. 55-56, the filter is in communication with the concave side of the valve when closed; see [0327] which discloses additional embodiments in which elements of the described embodiments are combined).
Regarding claim 17, Fangrow discloses the valve is configured to inhibit liquid within the vial from passing through the valve in the second direction and from wetting the filter when the adaptor is coupled with the vial (see [0225]-[0226], [0325] and [0327]).
Regarding claim 18, Fangrow discloses the filter is hydrophobic ([0225]-[0226]).
Regarding claim 19, Fangrow discloses the filter is antimicrobial ([0225]-[0226]).
Regarding claim 20, Fangrow discloses a piercing member (220) having a distal end having a piercing tip (224) and a proximal end (opposite end of the piercing member; wherein the regulator channel is positioned at least partially within the piercing member (see Figs. 5 and 51 and [0327]; the piercing member of Fig. 5 is combined with the adaptor of Fig. 51 in an embodiment).
Regarding claim 21, Fangrow disclose the combination of the vial and adaptor (the adaptor of Fig. 51 can be coupled to a vial).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,573 (the ‘573 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 2-14 are recited by or inherent to claims 1-20 of the ‘573 patent.  The assignment of first and second directions has been reversed resulting in the first cracking pressure being less than the second instead of the first being higher than the second as recited in the claims of the ‘573 patent.  Nonetheless, the limitations result in the same configuration (i.e. the cracking pressure to move open the valve from the convex toward the concave side is higher than the cracking pressure to open the valve from the concave toward the convex side).  Therefore, in making or using the invention of claims 1-20 of the ‘573 patent, one of ordinary skill in the art would likewise make or use the invention of claims 2-14.

Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the ‘573 patent in view of Fangrow. Claims 1-20 of the ‘573 patent disclose all of the limitations of claims 15-21 except for a filter in communication with the concave side of the valve when the valve is closed, the filter being hydrophobic and/or antimicrobial and a piercing member having a piercing end, the regulator channel positioned at least partially within the piercing member.  However, Fangrow discloses both the filter and the piercing member (see remarks in claims 15-21 above).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a filter and piercing member of Fangrow in the adaptor of the claims of the ‘573 patent such that the adaptor can pierce through the septum of a sealed vial and such that fluid passing through the valve and filter is purified to maintain the liquid in the vial in a purified state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        September 1, 2022